Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches image retrieval process based on relevance feedback uses a hierarchical (per-feature) approach in comparing images. Multiple query vectors are generated for an initial image by extracting multiple low-level features from the initial image. When determining how closely a particular image in an image collection matches the initial image, a distance is calculated between the query vectors and corresponding low-level feature vectors extracted from the particular image. Once these individual distances are calculated, they are combined to generate an overall distance that represents how closely the two images match. According to other aspects, relevancy feedback received regarding previously retrieved images is used during the query vector generation and the distance determination to influence which images are subsequently retrieved. 
However, the prior arts or the references do not teach “generating, using the generator, a vector representation of the object in the normalized view, the generator having been trained based on a set of reference images of known objects in multiple views, and further based on feedback data received from an evaluator that indicates performance of the generator at generating vector representations of the known objects in the normalized view during a training phase, the feedback data comprising a first feedback data, a second feedback data, and a third feedback data, the evaluator including a discriminator sub- module to provide the first feedback data, a normalizer sub-module to provide the second feedback data, and a semantic embedding sub-module to provide the third feedback data; identifying based on the vector representation of the object in the normalized view, a set of other images depicting the object” recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is a list of references pertinent to the claimed invention:
Kiapour et al. (US 10,628,481 B2):  Generation of a plurality of orthomosaic image layers for a geographical area, wherein the layers comprise different spatial resolutions and are radiometrically normalized to facilitate improved radiometric consistency when zooming relative to the geographic area. In applications that facilitate zooming with respect to a geographic area imaged by the orthomosaic layers, radiometric normalization of the orthomosaic image layers may reduce radiometric discontinuities when zooming in, zooming out, and/or panning a displayed portion that is output to the user. The orthomosaic layers may be generated based on one or more orthomosaic image layer or may be developed independently using a source images. In any regard, the radiometric normalization may include generating a normalization function based on image metadata that is calculated and may be independent of the spatial resolution of the image. 
Hurville (US 2005/0094879 A1): A method for visual-based recognition of objects is described. Depth data for at least a pixel of an image of the object is received, the depth data comprising information relating to a distance from visual sensor to a portion of the object visible at the pixel. At least one plan-view image is generated based on the depth data. At least one plan-view template is extracted from the plan-view image. The plan-view template is processed by at least one classifier, wherein the classifiers are trained to make a decision according to pre-configured parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/JOHN W LEE/Primary Examiner, Art Unit 2664